  Case: 5:20-cv-00403-GFVT Doc #: 9 Filed: 11/16/20 Page: 1 of 2 - Page ID#: 48




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

 SUSAN PIOCH,                                   )
                                                )
        Petitioner,                             )      Civil Action No. 5:20-cv-403-GFVT
                                                )
 v.                                             )
                                                )
 WARDEN QUINTANA,                               )         MEMORANDUM OPINION
                                                )                 &
        Respondent.                             )               ORDER
                                                )

                                       *** *** *** ***

       Susan Pioch, an inmate at the Federal Medical Center in Lexington, Kentucky, filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 regarding her ability to access

FMC-Lexington’s video conferencing equipment for a resentencing proceeding. [See R. 1.] The

Respondent has now filed a response to the petition. After reviewing this response as well as the

record in Pioch’s criminal case, the Court DENIES Pioch’s request for relief as moot.

       In her petition, Pioch alleged that FMC-Lexington was preventing her from accessing

video technology for a resentencing proceeding in her underlying Northern District of Ohio

criminal case. [Id.] Pioch claimed that others were utilizing the technology but that she had not

been allowed to do so. Further, she argued that she had a constitutional right to attend her

hearing virtually to avoid contracting Covid-19 during a physical transfer back to Ohio. [Id.]

The Respondent’s response to Pioch’s petition asserted that a video conference for Pioch was

scheduled for November 10, 2020. [R. 8 at 4.] And, in fact, the record in Pioch’s criminal case

indicates that the proceeding successfully occurred. Pioch was resentenced via video, with
  Case: 5:20-cv-00403-GFVT Doc #: 9 Filed: 11/16/20 Page: 2 of 2 - Page ID#: 49




defense counsel present, before Judge James G. Carr in the Northern District of Ohio on

November 10. See United States v. Pioch, et al., Case No. 3:14-cr-403-JGC-1 (N.D. Ohio 2014).

       Resentencing via video conference is the only relief Pioch requested in her § 2241

petition. [See R. 1 at 5 (“I am not challenging the jury verdict to convict, nor the Sixth Circuit

remand with instructions to remove the 2-point enhancement. I am trying to get video

resentenced . . . .”).] Accordingly, Pioch’s petition for a writ of habeas corpus is now moot, and

there is no case or controversy for this Court to decide. “If a case in federal court loses its

character as an actual, live controversy at any point during its pendency, it is said to be moot.

When that happens, the case is no longer within the jurisdiction of the federal courts, and

therefore must be dismissed.” Pettrey v. Enterprise Title Agency, Inc., 584 F.3d 701, 703 (6th

Cir. 2009) (internal citations omitted).

       For these reasons, the Court hereby ORDERS as follows:

       1.    Pioch’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 is

DENIED AS MOOT;

       2.    Judgment will be entered contemporaneously herewith; and

       3.    This matter is CLOSED and STRICKEN from the Court’s active docket.

       This the 16th day of November, 2020.




                                                  2
